                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JOE HAND PROMOTIONS, INC.,

                       Plaintiff,                                     4:19-CV-3059

        vs.
                                                           MEMORANDUM AND ORDER
CARRIER ENTERTAINMENT, LLC, doing
business as NOWHERE BAR, and DANIEL L.
CARRIER,

                       Defendants.


       This matter is before the Court on the Motion for Attorney Fees filed by Plaintiff, Joe Hand

Promotions, Inc. (“Joe Hand”). Filing 14. For the reasons stated herein, the motion is granted.

                                        BACKGROUND

       On October 20, 2019, this Court entered an Order and Default Judgment in favor of Joe

Hand and against Defendants, Carrier Entertainment, LLC, and Daniel L. Carrier, under 47 U.S.C.

§ 605 relating to the piracy of satellite communications. Filing 12; Filing 13. The Court denied Joe

Hand’s request for attorney fees, however, due to its failure to support its application with a

detailed affidavit as required under NECivR 54.3(b) and NECivR 54.4(a)(1). Filing 12 at 7. It

allowed Joe Hand fourteen days to file a post-judgment motion for attorney fees pursuant to Fed

R. Civ. P. 54(d)(2)(B)(i). Filing 12 at 8. On December 3, 2019, Joe Hand filed a post-judgment

motion for attorney fees documenting $1,825 expended in attorney fees and supported by counsel’s

affidavit. Filing 14-1. Having reviewed the motion and supporting documents, the Court finds

them now to be in compliance with the local rules regarding applications for attorney fees.




                                                 1
                                             ANALYSIS

       Pursuant to 47 U.S.C. § 605(e)(3)(B)(iii), the court “shall direct the recovery of full costs,

including awarding reasonable attorneys’ fees to an aggrieved party who prevails.” To calculate a

reasonable attorney fee, “courts typically begin by using the lodestar method” which “multipl[ies]

the number of hours reasonably expended by the reasonable hourly rates.” Brewington v. Keener,

902 F.3d 796, 805 (8th Cir. 2018) (alteration in original) (quoting Hanig v. Lee, 415 F.3d 822, 825

(8th Cir. 2005)). Here, counsel has demonstrated 7.3 hours expended on this matter at the hourly

rate of $250, for a total of $1,825. Filing 14-1 at 2.

       The Court agrees this is a reasonable number of hours expended and a reasonable rate. Joe

Hand, as the prevailing party, is entitled to recover its attorney fees. Accordingly,

       IT IS ORDERED:

   1. The Motion for Attorney Fees, Filing 14, filed by Plaintiff, Joe Hand Promotions, Inc., is

       granted;

   2. Plaintiff, Joe Hand Promotions, is awarded attorney fees in the amount of $1,825.


       Dated this 6th day of December, 2019.

                                                         BY THE COURT:



                                                         __________________
                                                         Brian C. Buescher
                                                         United States District Judge




                                                   2
